 

Case 20-10343-LSS Doc 4869 Filed 05/24/21 Page 1 of 7

{ fam

lFestict CAL) sto uen SyrverRsftory

LOsA Bam KBRoPT cy CASE

MARKet SIRES fy $looR,

—
jenn Lice

 

40 1/9
aN

B WY 92 Av Leo
iis

a3

ot Affasen IN ccootpiy AR hs bor oft

iy
¥

cl
i
*

Yorn Le nok

{| Ara WRT NE Yo 47 SHt dJEH EY

AVA LAY 6fRmoP OR Ss) am Pog
my AfoloweE for yee HANWR E> fee, FAs PRisww MAS SHot dwn AW

6} ots Ci 2pphyss Jt fe 49S PARAUET IIe Se) gs wet WIE BEAay Access to x
oN PUFElS , on btaedsve IF Ove Access FO AN Eros KJOS Sa yh Sor
Loels $e oP oN SPAY. Cor? 4 can JoRp sss Kaw boy ty » TE Veh sioh éh
fils seq Cee bald ie n pay JE CASO gp, AEA) for Ji NE Lh Posty.

Even tuoey My Coden 15 CB60)Mfe / Am <oncenner, ray | was Neveq

Che yvecthseteE?, dew | bdr

\

LNYEA VIE oa
to ids fies OT 4 fon 6 LI aNEY

Corpora, Wtf yeves veh n/t
Aas Even THEN wer | Ket

=

my  Sopy IN Rappn ye ayeRPtys INVVOEY cWAnazy ALL My ANWELS
fo padhs tHiNGs Seon) WerRse AT Tidy petudtiy Wes.

TAPS Le dls rae fo A S4, if it Ss Tess CAry fof Mt To ga fala FD in eo od / fy H

7 ) \
fea Anyo ye [OSE ARE pee cog acters RMA, Ajoct PREyENTING.

Anis Cis ye Ads Say SR Ae ity Agost 1M BING pronty 7 cree
-
go de forty DIST (ES

Lrqscy OF 4h REAwy +s
Case 20-10343-LSS Doc 4869 Filed 05/24/21 Page 2 of 7 Ey

 

 

er fe rt eS a ah TE Oa ens Smee + ore —— — ——

 

of Fue FI. Buco Tryst tie WSA WAS S84 Ase Ae wet) son
peas heey Hb BEE Ye 7 (tusts 5 Bo ra eset Id My paady 1y Pott)
ien Sy Justice WAtJE™ ee sen pine SRS, 42 G c »

 

 

 

AAR ot SAi rte’ Ti sh8B  Anafoh 6&1 pi ANoMEh Poh a Yet _NON= ch} yy weer
Bo [WP  Antetiy PREVENTING _Agask,

es Titty omy ME A <famiwnAsn. . .
| bey Me Fs say ge RE An NOY gyst | HS jo wees, UN cA Sette erste, |

 

 

po a al GIN dt op Wh | eos rr pt iw Ue Anz Badu Ans jf | bo gay Any

| teen oft 0} Tis 1s Kaine pPouddeads an N° Phejrt Soa Gyjat / <4e oS
on my ewer dat | Obet Rive 4ye ger

 

 

| Ayave ALTHOIEKS Yigase ANU we Ye SPAS Acce peo /

[So Ane Aenent oS MWd/ eC nt Ue coe Ary 6208 == yes cant KEEP ft, (Even 44064

A Lie OM chs To spend pn 7 FIRE Lidys Lwrorty je pie 2

 

If earns Yowe To Meney poo anieh see gin os t4t Reel tury Go Poranay
‘ |
A RRPACC 4 CNA Tat ENCE RAKES Tees PES ls To Gore foRwWans) Ang gut oS |

 

 

$146 Jerfonss yey Uy pe fo QsfE® LArrnGe, TAke oot of THE GO ust

 

Wie Cinpbegy Ane BARA Are Vict? s
AWeetisic 4 TTWHat V4 Aw o7t is A sast  Pliscc I lor

 

ust ice , for. rae bs. cucapex: fee ASK te A YEP Hive gtctewr dy yoo Cort

As Fe Tie Root Gdotery St Peco feitd

 

 

Le 2 nas Fy at f freyret oF ABISE Ay Sicvety Now
Fores ta Wich case Cer cv Bukt CAN ter 6b Bvehy oti P— iN ARCE LAR
BYa Pile) (5 Owigencs o! Semone Stree CRIMS, C344 poxan, Wer Wis sue

+

A NSS és ~ we “

Yoru, Cana hr Neo s7rteTs of Ciratitt oh OP Sey cryr®}, A MePAl Gig¢ ater
Me yeu Powe)

 

 

 

 

 

 

 

 

 
Case 20-10343-LSS Doc 4869 Filed 05/24/21 Page 3 of 7 S

 

3 2 Kyat Seo AGC ob ari ALREAY DAmAagsy MA
PIRATAL  /LNES Ans TIRE A 4S Lrelo3 ee pyar ase3 Ptte fy) Te 2 ee
44M Ci yen AM GRE st Any tise be Ari pactey hh 490.

Tete low MAbs ct WDmvPsygee fo Pdgcns Sew Zep peri ¢fijor wrt PSY S125 4 oR
Fyve® Siok SYNY fer =. Colt cfs AVE OND pawl fi) fey pdlrt/ Emus of

MBstilyiIN, Hd 445 diosa -- op payt4 bmg) 49 4 PEDopH)CE™ pny 6farn, UP

 

fro yys ee,

tk pay ys Wie cass Sver SUS, PBie fujiEy Cans pe yes AS@rt ase oh qyerle

AetioAs Syncs 4ysy Afte

/YSP AMY ANE ppeirh pepfE BAIA theater". Tisy Ct) Ans ESTE te peopl
Fetes? of 46 AY 45 Art potet (ms oh Powbirovat yos7 dy Sites n
a7

Adupertan "795 JeeP J Acnogey As A MEMTAL (Coness Ary P4pngfous Lott) 61 dhe somk,

 

 

 

 

 

 

 

 

“Din a A Sw Ad CRIS ray yO? Ao “UP Re st far Jere Sapte ch Cry IN wWHjeh ASS
po Apts Soo Se Shes fawn UKE QIminat ee Ana Nor far h Ars kee Proper

Onutn ToS ESA BenQ amenymenT. We Ape LN fact A PEAS ATED pn rohit)

 

 

Sines Wweye Jes Jesse oult Ryeyrt Ww 4 fat TRAL Any Wbpe Anz (AY) 490 _

APPY oy — of =~ Nancy 15 Sey ctenwehe Rzgyary wien Is ComPsRAjis Fo I

ry Spore CAs of Fu South,

 

pe

ov) <= am? bp dd a Cam SAAR Fe 5A Tio

Siac fits AgUCjom, AT W6 Age ch Foy PtteY CR BRM catvelICH-7 Wye, PUB)

 

ct Ay Saeqtcn. CTS uP Te AGS 6ferm SAT BAG ALE, AN ALERT Any Noy Ary

 

Steve te gh Ap 3tasy Lesnc Loft 2¥Asow, Toat pangs 11 140 fPoyice od

 

Sepa tey AN Sage Sepsfateon

 

 

 

 

 

 
Case 20-10343-LSS Doc 4869 Filed 05/24/21 Page 4 of 7 (7)

 

{
le SSS

rts CASt 43 Gat | jGMEVE, Amis At 9), Pore woes ye bh ont Ot pyar WES
| ABC se sms Phaetics eg, nt tticts wort) UN be 4pRa@rret pict, ACTHNS Ale 6JrsP OQ caer
pe AsA EY (repay, AS Soi, Ary PevepniiF Lie Kye phwany Wottfuy Ars

pA pif teey fo Lime A tfc fp ob SHans As ad Aet MINT) woos Je

 

Protems Sy ye flere cs ahah fLBmhe v3 Asien, Any 1 Rew Fe

4A ASENZEY.

As A roa ct Gorsyfotjon* AGN P&mpysies Abe ENITUDS te 14 guoP
Pines; <b piopsyP jf ne one EU We Yoyve WREO Mo Owe WAwts yp HEX

Tyat fret SA Nity Apis Ente te 1  suc9 4 16 PRice ch ~ thee CoorTay
Any jecastus Tyasy dre Faire Gey fusse AbsFTS Tiey PRP INV LE ANY NS TRY)

Nfhsl few iceqiors Lips 14 Sor Sats.

 

[Lartetise I AD esyAt ss AM Ot oh AlBISE SR NUS ZIANTEE 65 pot Of to Me to 0&< we .

Bemus tf (6 A mentad KeNeS, 1 Cannet Teanty on my ovr Gey Ano pb 73 7

| A euch syse™ (ant 3F seness om ray Jecieds ang My Ac ws, .

 

 

 

 

 

,AEUisrt re In Someyerg 6s AAT A CRIME Zh on fs (ra fO3s | jus ALb, Jo CIVE
A ccotdinle Rh op se scsSfs Los Tig t APPPofAs até Actho. fF PECIEVE Port caper

49 Saonta7 Ans pacmpfonc Wesat tagra As pf Te AP. zrate woyat Pospey (08

A PR PAIES, ( CpBCIzEVE 1 P&iapyscsA As A Srojek Ssrem ary ates fir JAAN,
|
Lie (ts A Olstas® yun cvs st, A IVE A SOHAL OR KUTA bw? Teer WSU 77,

 

 

 

 

Ang th ty A Creuset Sysgarm TEP Tha “le oruesyans /7, Boz wist | Lent

GaukasgAnt) og ayy AnyerS “sunt Tayi~* Fo furs A tufts S~ye2 A Sapheasro

 

Onset’ Pyar fy LPyrexeineg APasinp Ans anverting Lys (Ne SIL
é

Mma PH ILE S Cas Recs Agostes .- frend?)

 

 

 

 
Case 20-10343-LSS Doc 4869 Filed 05/24/21 Page 5of7 GE

=

Esfrodly Cnen Tat tighe ANE cn pany People Ot FE pos S4Y  puey uw

~da AMYTHIAG” fn TY SAME And S4fety 6h A cH
And PAos 146) alt sear

 

 

= Amytying aryat CNT PvE? fe. tst$ tattt Ast

SARS fhe CRAM AM | Rseyt 7 sPecesse if Yoo finn ap CRE fr PEL PA IIA,

tk yoo bing ~ wey ty Pievest ys Agase Cavyeny AM tle meicy
é

 

 

Lave lve Snare Cate Ast  rusy At Ake Gos Oot gh Ervehy cirr3

 

 

Acer rt Jaks; PLA,

 

Phesyestjon, Tres Phsventiod, MN NOE Gre te POY Lys 1 dt LeeARei}| Hef T}
Nera -fe fe cof inte BAW gn Ce SyACE AAR SATS Lotops1 sRamE ok
Start So yet we oie ot AoN 3) A as 4” A sapniie>
wuat 13 ft, Acta?

Che AKwy gT@R Adopt CA pom wR (UC PA A Ts, Nees Te fe CMUEa toe.
Sefer st cad Bet fer, ee TA paper Siena oF Sty Sues 19s BT Ne 0”
heh Cre fade Gre oe 4A PosHu&s ye coAMB2 inte inrylsijety Ano

Sestocer YECPS ph phe Give asm gust og mown ot oni®estany A,
Asa 11 wine Corrs foRw ann  Pieyu STP deine cruet YyBype derte Arcs

kWcwt ty AZeASIOVE J Valo wv 142 (6) ware & 4 STALI fy geTMAr Pre ye riVtor) _

 

2
SAA | JACRINe Fo Tee Whone Wa Ke%

| frrplens yoo, You Ly nofe Ta ner PST Si WisS® Any Aliawd Unyeez Fe
Ace poner rapsy oft oF woynt_spappcts Afh 1% fae, fess oof :

| Asrize oat Tvs (MuapeRs iat ANS 6ut Nero Le edn Tiley ped Jue prt Plazes

 

|
|
:
|

PKR“ Hy cE Ka YOUR Sopcast AlouT Contisct cf ms tefeesr Ans |

Cer 1447, Sor tomar me fzrip wus A drcigtan sf Ty Natofs Siznix) Apyt

}
!
|

Any til ty die es Ty pe OP SNL cpus Actor.

 

4
]

 
 

 

a

Sa Nce RPS

Souose-Py

Case 20-10343-LSS Doc 4869 Filed 05/24/21 Page 6of7 /
4

aa TAQZE ct ot gb fist Yor THe CAH Ld Ws (HAL jAg {} Fisy nes So

Apel Praveen, Ajosss BT Perm fy PL TA | Wat % for

Dry ins Tt ont pny off Anowrg so we cA” Phocesu Pony Fite,

{ APYT oicy Avayi Lolp AtTSve Q 4 (5 You Ste jit ,

 
Case 20-10343-LSS Doc 4869 Filed 05/24/21 Page 7 of 7

 

 

—

TOGL+ * METROPLEX

INMATE MAIL

IF MAY 29741 DOMA44!

at
ho

 

Tostics LArk) Sth Sik esten
Bsa Fark RoPt ay CASE a lee
S24 manger stiset  b4y tle. 7

WiLrrdzg on, bE é
/Be|

vfflbboyg Mp]p ph ag ype in hey

i)
iT)
i
i
